Citation Nr: 1538860	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-38 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a spinal disability.

3. Entitlement to an evaluation in excess of 10 percent prior to August 26, 2009 and 30 percent thereafter for posttraumatic stress disorder (PTSD) with depression.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 1981 and from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the Board at a July 2015 hearing conducted at the RO. A transcript of the hearing is of record.  At that time, additional evidence was submitted with waiver of Agency of Original Jurisdiction (AOJ) consideration.

The issue of entitlement to service connection for a spinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. A January 2000 rating decision denied the Veteran's claim of entitlement to service connection for a low back strain.  The Veteran did not file a notice of disagreement.

2. Evidence received since the January 2000 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, obsessive rituals, impaired impulse control, difficulty in adapting to stressful situations (including work and work like setting), more than once a week panic attacks, difficulty in understanding complex commands, impairment of short and long term memory, sleep disturbances, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1. The January 2000 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back strain is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the January 2000 rating decision in connection with Veteran's claim of entitlement to service connection for a spinal disability is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Throughout the appeal period, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a June 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate her increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA and non-VA treatment records are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in May 2010, April 2011, and October 2014 in conjunction with her claim for an increased evaluation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that the Veteran failed to appear for a VA examination in May 2015.  However, the Veteran had a VA examination as recently as October 2014 and the May 2015 examination appears to have been scheduled not because of an allegation or indication of increased disability but because the Veteran submitted a claim for service connection for PTSD in April 2014 even though it was already service connected and an increased rating was on appeal.  In light of this, the Board finds the October 2014 VA examination report and the July 2015 testimony adequately describes her recent symptomatology.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Claim to Reopen

The Veteran claims entitlement to service connection for a spinal disability.  Prior to the denial that gave rise to his appeal; the most recent denial of the Veteran's claim for service connection for a low back strain was through a January 2000 rating decision.  The Veteran did not file a notice of disagreement in regards to the rating decision.  Therefore, the January 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2000 rating decision includes VA treatment records, non-VA treatment records, statements by the Veteran, statements by associates of the Veteran, testimony before a decision review officer, and testimony before the Board.  Significantly, in her March 2011 decision review officer hearing testimony and July 2015 Board hearing testimony the Veteran reports an incident of falling from a truck and a separate incident of being dragged by a truck.  At the time of the previous denial in January 2000 the Veteran had only reported an incident where she was tossed by a wind storm.  The Board concludes that this testimony is new and material evidence with respect to the issue of entitlement to service connection for a back disability.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of an in-service incurrence or aggravation of a disease or injury.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection must be reopened.
  
II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A. Rating Schedule

The Veteran asserts that her PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been evaluated as 10 percent prior to August 26, 2009 and 30 percent thereafter under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent evaluation is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Turning to the record, the Veteran was provided a VA examination in May 2010.  At the time of the examination the Veteran noted her only social contact was her boyfriend and immediate family; outside of them she had no support system or friends.  In regards to activities, the Veteran reported previously loving the outdoors and being around people but now avoids such activity.  She indicated her only leisure activity was visiting her grandchildren.  The VA examiner noted no impairment of thought process or communication, obsessive or ritualistic behavior, delusions, hallucinations, or impaired impulse control.  The Veteran was casually dressed, well groomed, and fully oriented with dysphoric mood and congruent affect.  The Veteran described some suicidal thought reporting that she sometimes feels like she cannot go on or wonders what it would be like to go to sleep and not wake up.  She reported being discouraged from thoughts of self-harm by thinking about her grandchildren.  Panic attacks were noted to occur twice a week.  

On a scale of one through ten the Veteran reported depression of an eight indicating she wants to sleep all the time, has fatigue, does not want to talk, does only what is necessary, has low motivation, and feels like crying but resists due to children, but cries at night, and has poor concentration.  On the same scale the Veteran put her anxiety at a six indicating she is edgy, nervous, and worries all the time.  The Veteran revealed that the smell of men's cologne or chlorine triggers memories of her assault and she has to stop and calm herself.  She avoids swimming pools, places where men gather, and anything associated with the military.  

At a decision review officer hearing in March 2011 the Veteran testified that she has panic attacks every other day.  Men are usually the trigger for her panic attacks and she often encounters them at work.  She also reported problems with short-term memory, long-term memory, and understanding complex commands.  She indicated that she goes to work and then returns home.  She does not socialize because she does not want to be in an environment she cannot control.  Her only relationships are with her boyfriend and immediate family.  

A March 2011 statement from D.B. indicates that the writer knew the Veteran both before and after she returned from active duty service during the Gulf War.  D.B. said that the Veteran lost weight, her hair started to fall out, and she had trouble sleeping due to nightmares upon return from active duty.  She left a cheerful, outgoing, and loving person but returned a withdrawn, quiet, anxiety ridden person.  The Veteran's son T.W.H. provided a statement in April 2011 that describes a similar change in the personality of the Veteran between leaving and returning from active duty.      

An April 2011 statement from M.D.H., who has known the Veteran since 2002, indicates that she has noticed the Veteran does not like to be around men.  This includes forgoing stopping at gas stations when a lot of men are there, avoiding elevators with a lot of men in them, and sometime calling M.D.H. to talk to men on the Veteran's behalf at work.  M.D.H. has also observed the Veteran have panic attacks and agitation.  

The Veteran was again provided a VA examination in April 2011.  At the time of the examination the VA examiner noted the Veteran was casually dressed, cooperative, and fully oriented with a depressed mood.  No impairment of thought process or communication, delusions, hallucinations, or homicidal ideation was reported.  The Veteran reported terrible memory in comparison to her peers.  She reported obsessive or ritualistic behavior including compulsively checking the locks and lights when in someone else's home.  Panic attacks were reported to occur once a week and last around half a day.  She reported impaired impulse control in the form of buying items before she pays her bills when she gets paid.  Her daughter then has to return the items.  She reported some sleep disturbance.  On a scale of zero to ten, depression was noted to be a six and anxiety a five.  The Veteran exhibited depression symptoms including daily depressed mood, diminished interest/pleasure in activities, weight loss/gain, insomnia or hypersomnia, fatigue/loss of energy, feelings of worthlessness/guilt, poor concentration/indecisiveness, and suicidal ideation.  

The Veteran indicated that outside of her family and one good friend she has little social interaction.  Her only recreational activity is reading.  The VA examiner opined that what stability in function the Veteran showed is the result of social support from others.  She lives with her daughter who manages her finances and prompts her activities of daily living.  Her supervisor at her job is very accommodating and her job requires minimal social interaction.  

The Veteran's most recent VA examination for PTSD occurred in October 2014.  The VA examiner reported the Veteran was casually dressed with depressed mood and low energy.  Her symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, and suicidal ideation.  The VA examiner noted that the report of suicidal ideation is based on the 2011 incident in which the Veteran was hospitalized for a week.  The Veteran was observed to not currently be suicidal and she denied any suicidal plans.  In summation, the VA examiner reported occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, with normal routine behavior, self-care and conversation.  

The Veteran testified before the Board at a hearing held in July 2015.  The Veteran noted that medication and therapy sessions help her handle her symptoms.  Nevertheless, she reported being agitated very easily at work and having to sometime walk away instead of dealing with people.  She indicated that she started a new job that requires her to interact with the public and other employees more often.  She recently had a two month doctor mandated absence from work related to her psychological condition.  She has since returned to work.  The Veteran also discussed an earlier hospitalization in 2013 and subsequent placement in a rehabilitation program.    

The claims file also includes VA and non-VA treatment records from throughout the appeal period.  To the extent these records address the Veteran psychological condition they do not paint a substantively different picture from that shown at any given time by the VA examinations and lay statements just discussed.  

Additionally, GAF scores from throughout the appeal period are of record.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 50 to 90 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of moderate symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of some mild symptoms but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF between of 71 and 80 is indicative of symptoms that if they are present are transient and expectable reactions to psychosocial stressors.  A GAF score between 81 and 90 is indicative of absent or minimal symptoms, good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerned.  Therefore, the Board observed that the Veteran's GAF scores have at time reflected serious symptoms consistent with the rating the Board is assigning.  At other times the Veteran's GAF scores have indicated a less severe disability picture; however, the Board is satisfied by the other evidence of record that the Veteran disability picture more nearly approximates the rating assigned.  

The Board finds that the evidence of record supports a finding that the Veteran's PTSD with depression is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas.  These symptoms include suicidal ideation, obsessive rituals, impaired impulse control, difficulty in adapting to stressful situations (including work and work like setting), more than once a week panic attacks, difficulty in understanding complex commands, impairment of short and long term memory, sleep disturbances, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the relevant evidence demonstrates social and occupational impairment that more nearly approximates the criteria for a 70 percent rating for the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.130 (2015).

The Board recognizes that more than once a week panic attacks, difficulty in understanding complex commands, impairment of short and long term memory, sleep disturbances, and difficulty in establishing and maintaining effective work and social relationships are symptoms usually associated with occupational and social impairment indicative of a 50 percent rating.  However, the Board is of the opinion that these symptoms when viewed in combination with the other more severe symptoms such as suicidal ideation, obsessive rituals, impaired impulse control, and difficulty in adapting to stressful situations (including work and work like setting) a disability picture is shown that more nearly approximated a 70 percent rating.  

This disability picture is shown consistently throughout the appeals period until the October 2014 VA examiner.  At the time of that examination the VA examiner observed symptoms that he summarized as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While this potentially indicates that the Veteran's disability picture had become less severe by this point the Veteran's July 2015 testimony persuades the Board this is not the case.  The Veteran's testimony indicates that she continues to have impaired impulse control, difficulty in adapting to stressful situations (including work and work like setting), difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  This includes struggling with these symptoms enough that a two month leave of absence from work was necessary.  Thus, in light of the July 2015 testimony, the Board finds the less severe disability picture shown by the October 2014 VA examination was, at best, transient and the Veteran's disability picture is shown to more nearly approximate a 70 percent rating throughout the appeal period.  

Nevertheless, a 100 percent evaluation is not warranted as there is no evidence of any gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, a memory loss for names of close relatives, own occupation, or own name, or other symptoms such that total occupational and social impairment was shown.  In this regard, the Board has carefully considered the evidence of record and found that the disability picture does not show total and social occupation impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Overall, the evidence of record shows symptoms indicating occupational and social impairment with deficiencies in most areas warranting a 70 percent evaluation for the entire appeal period (January 16, 2009), but no greater.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with major depressive disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate her PTSD with depression.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Events such as the Veteran's recent two month absense from work show that the Veteran's PTSD with depression affects her ability to work.  Nevertheless, as the Veteran's employer accommodated this leave and the Veteran has since returned to work the board does not find interference with employment such that a remand or referral of the claim for TDIU is appropriate.  See Rice 22 Vet. App. 447.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a spinal disability is reopened.

Throughout the appeal period, a rating of 70 percent, but no greater, is granted for PTSD with depression, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims entitlement to service connection for a spinal disability.  The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's treatment records show treatment of the back.  The Veteran has attributed any current back disability to one or more of the following events.  While in Portland, Oregon preparing to deploy to Saudi Arabia, the Veteran was loading a truck when she fell off the truck onto her back.  Later the same week, the Veteran got her foot stuck in a truck and was pulled several feet hurting her back.  Additionally, following arrival in Saudi Arabia, the Veteran was picked up by a wind storm and thrown several feet.  Decision Review Officer Hearing Trans. p. 9-10, March 2011 Statement of W.M., July 2015 Board Hearing Trans. p. 17-23.  In light of this evidence, a VA examination is necessary to determine if any current spinal disability is etiologically related to active duty service. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the etiology of any current spinal disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

As to each diagnosed spinal disability, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is etiologically related to any period of active duty service?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


